     Case 2:19-cv-09392-SB-PLA Document 31 Filed 11/28/20 Page 1 of 1 Page ID #:1970



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12    ALLAN JAY MILTON,                          )   No. CV 19-9392-SB (PLA)
                                                 )
13                        Petitioner,            )   ORDER ACCEPTING MAGISTRATE
                                                 )   JUDGE’S REPORT AND
14                 v.                            )   RECOMMENDATION
                                                 )
15    W.J. SULLIVAN, Warden,                     )
                                                 )
16                        Respondent.            )
                                                 )
17

18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
19    herein, and the Magistrate Judge’s Report and Recommendation.            The Court accepts the
20    recommendations of the Magistrate Judge.
21          ACCORDINGLY, IT IS ORDERED:
22          1.     The Report and Recommendation is accepted.
23          2.     Judgment shall be entered consistent with this order.
24          3.     The clerk shall serve this order and the judgment on all counsel or parties of record.
25

26    DATED: November 28, 2020
                                                       HONORABLE STANLEY BLUMENFELD, JR.
27                                                       UNITED STATES DISTRICT JUDGE
28
